Citation Nr: 1241062	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-06 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease, for the period prior to April 23, 2009.

2.   Entitlement to a rating in excess of 30 percent for right knee degenerative joint disease, for the period from April 23, 2009. 

3.  Entitlement to a separate compensable rating for cartilage impairment of the right knee disability. 

4.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.

5.  Entitlement to a separate compensable rating for cartilage impairment of the left knee disability.

6.  Entitlement to an initial compensable disability rating for the residuals of myomectomy. 

7.  Entitlement to an initial rating in excess of 10 percent for bilateral foot disability. 

8.  Entitlement to service connection for hearing loss. 

9.  Entitlement to service connection for a left ankle sprain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the RO in Winston-Salem, North Carolina.  While the claims were on appeal, the rating for the right knee disability was increased to 30 percent, effective April 23, 2009.  

The Board acknowledges that in the October 2012 Informal Hearing Presentation (IHP), the Veteran submitted medical journal articles in support of her claim for service connection of a left ankle disorder, without a waiver of review by the Agency of Original Jurisdiction (AOJ).  However, as the Board is hereby granting the Veteran's claim, she is not prejudiced by the Board proceeding with the appeal. 


The issue of a claim to reopen a claim of entitlement to service connection for a right ankle disability may have been raised in the October 2012 IHP.  Specifically, the Veteran's representative noted that pertinent evidence regarding the right ankle was ignored in the March 2009 rating decision that denied service connection for the right ankle.  This issue has not been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

The Board observes that the issue of entitlement to an initial rating in excess of 10 percent for a bilateral foot disability was not addressed in the most recent supplemental statement of the case, nor was it certified to the Board for appeal.  However, the Board finds that the issue is in fact, on appeal.  The Board acknowledges that the Veteran specified particular claims that she intended to appeal, in her Form 9.  The list as seen on the first page of the Form 9 did not include the issue of the initial rating for the bilateral foot disability; however, the supplemental pages attached to the Form 9 described her intent to appeal the issue and the particular rating that would satisfy her appeal.  Thus, the Board finds that an appeal of the issue was perfected.  As additional pertinent evidence regarding the issue of an increased initial rating for the bilateral foot disability was received by the RO prior to transfer of the case to the Board, and has not been further adjudicated by the RO, the Board is remanding the issue. 

The following issues are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC:  Entitlement to an initial rating in excess of 10 percent for a bilateral foot disability; and entitlement to an initial compensable disability rating for the service-connected residuals of a myomectomy.  VA will notify the Veteran if further action is required on her part.




							[Continued on Next Page]

FINDINGS OF FACT

1.  Prior to February 26, 2009, the Veteran's right knee disability was manifested by flexion limited to no less than 105 degrees, full extension of the right leg and crepitus, giving way, swelling and instability.  Objective findings have not demonstrated limitation of flexion to 30 degrees or limitation of extension to 10 degrees, or ankylosis.

2.  Beginning February 26, 2009, the Veteran's right knee disability was manifested by flexion limited to 90 degrees and extension limited to 20 degrees, as well as crepitus, giving way, swelling and instability.  Objective findings have not demonstrated limitation of flexion to 30 degrees, extension limited to 30 degrees, or ankylosis.

3.  For the entire period on appeal, the Veteran's left knee disability was manifested by flexion limited to no less than 90 degrees, full extension of the left leg, and crepitus, giving way, swelling and instability.  Objective findings have not demonstrated limitation of flexion to 30 degrees or limitation of extension to 10 degrees, or ankylosis.

4.  The Veteran's current left ankle strain was incurred in service. 

5.  The evidence does not support a current diagnosis of bilateral hearing loss for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent, for the service-connected right knee disability, manifested by limitation of flexion, for the period prior to February 26, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2012).

2.  The criteria for a rating of 30 percent, but no higher, for the service-connected right knee disability, manifested by limitation of extension, for the period from February 26, 2009 to April 22, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5260, 5261 (2012).

3.  The criteria for a rating in excess of 30 percent for the service-connected right knee disability, manifested by limitation of extension, for the period from April 23, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5261 (2012).

4.  The criteria for a separate rating of 10 percent for right knee symptomatic cartilage removal have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5259 (2012).

5.  The criteria for a rating in excess of 10 percent for the service-connected left knee disability, manifested by limitation of flexion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2012).

6.  The criteria for a separate rating of 10 percent for left knee symptomatic cartilage removal have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5259 (2012).

7.  A left ankle strain was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

8.  Bilateral hearing loss was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the claim for service connection of a left ankle disorder, the benefit sought on appeal is granted in full.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Regarding the claims for increased initial ratings, the Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the claim for service connection for hearing loss, neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in October 2006 of the criteria for establishing service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  In the same letter, she also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in January 2007.  Nothing more was required.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and private treatment records with the claims file.  The Board acknowledges the Veteran's Representative's concern that there are outstanding audiological records from service.  See October 2012 Informal Hearing Presentation.  However, the post-service April 2009 VA-contracted audiological examination did not establish the presence of a current disability.  In fact, none of the evidence of record indicates that the Veteran has a current hearing loss disability for which service connection may be granted.  A remand to obtain the service records would not assist the Veteran in establishing a current disability.  Therefore a remand to obtain outstanding records would only unduly delay resolution of the hearing loss claim.  Regarding the knee disabilities, no outstanding evidence has been indentified that has not otherwise been obtained.

Additionally, the Veteran was afforded VA-contracted examinations in June 2006 (general medical examination), August 2008 (knees and other joints), February 2009 (feet and ankles), and in April 2009 (myomectomy residuals, hearing loss, knees, and ankles).  

The Board acknowledges the Veteran's assertion that the June 2006 VA examiner was offensive, smelled of alcohol, and did not consider all of the symptoms and factors that she mentioned may have affected her joint disabilities.  The Board has also considered that the examination report did not comment on the presence or absence of flare-ups nor any pain on range of motion findings, or indicate that repetitive testing was done.  As such, the Board has found the examination report to be an inadequate report upon which to base a decision.  The Veteran was provided with another VA examination in August 2008.  At that time, the Veteran's bilateral knees were productive of crepitus.  Prior to the August 2008 examination, in April 2008, the Veteran submitted a statement that her knees had worsened in severity, that they were painful and severely interfered with daily living.  She reported little mobility in knees and that she could not bend or kneel on her knees.  She also reported that prolonged sitting caused her knees to stiffen so much that she had difficulty walking when she moved.  The Board has given the Veteran the benefit of the doubt that the severity of her bilateral knee disability was as severe in June 2006 as it was at the time of the August 2008 VA examination.   Further, as explained below, the Board has determined that separate 10 percent ratings for cartilage impairment are warranted, bilaterally, for the entire period on appeal.  As such, the Board finds the Veteran has not been prejudiced by the inadequacy of the June 2006 VA examination.  

The Board also acknowledges the Veteran's contention that the August 2008 VA-contracted examiner did not discuss DeLuca factors.  See October 2012 Informal Hearing Presentation.  However, a review of the August 2008 VA-contracted examination report reveals that the examiner conducted repetitive motion testing.  The August 2008 VA-contracted examiner also provided an addendum to clarify a statement regarding the range of motion findings following repetitive motion.  Further, the Board finds that the August 2008 examination was adequate as the examiner conducted a thorough interview with the Veteran regarding her symptoms as well as the appropriate tests.  Similarly, the Board finds the April 2009 VA-contracted examination reports were adequate with regard to the bilateral knee and hearing loss claims as the examiners conducted a thorough interview with the Veteran regarding her symptoms as well as the appropriate tests.  

The Board acknowledges that the August 2008 and April 2009 VA-contracted examination reports do not indicate whether the claims file was reviewed.  The Court has held probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (2010) (noting that neither statute nor regulation requires that a physician review a veteran's medical service record before his or her opinion may qualify as competent medical evidence).  Here, the discussion of the Veteran's symptoms, medical history, and current physical findings mirrors those found in the claims file and support the conclusions made in the reports.
 
Regarding the residuals of myomectomy, the Board notes that additional, pertinent treatment records were added to the record following the April 2009 examination.  As the examiner did not have the benefit of reviewing those records prior to rendering the opinion that the Veteran's disability did not require continuous treatment, as discussed below, the Board finds the examination report inadequate and places no probative value on the report.  A remand for another VA examination for residuals of myomectomy is not required as the Board is hereby granting an increased initial rating based on the evidence in the available treatment records.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Initial Ratings - Bilateral Knees

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id.

In January 2007, the Veteran was granted service connection for degenerative joint disease of the bilateral knees and the disabilities were assigned 10 percent ratings, bilaterally, under Diagnostic Codes 5010- 5260, 38 C.F.R. § 4.71a (2012), effective in January 2006.  While the claims were on appeal, her right knee disability was increased to 30 percent disabling effective April 23, 2009 and the disability rating code was changed to Diagnostic Code 5261 for limitation of extension.  For the reasons explained below, the Board finds that increased ratings are not warranted; however, the Board finds separate compensable ratings are warranted for cartilage impairment, bilaterally, for the entire period on appeal. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40. Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on use. 38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by visible behavior, such as facial expression or wincing, of the Veteran undertaking the motion.  38 C.F.R. §§ 4.40, 4.59.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or misaligned joints due to a healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Here, the Veteran's service-connected right and left knee disabilities have been evaluated as degenerative joint disease with limitation of motion and have been rated under diagnostic codes relevant to arthritis as well as the diagnostic codes related to the knee.  Diagnostic Code 5010 pertains to arthritis due to trauma.  It provides that this disability shall be rated as degenerative arthritis.  Degenerative arthritis is the subject of Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis must be established by X-ray evidence.  Evaluations shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the Veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.

The aforementioned 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Diagnostic Code 5003, Note (1). Specific to the Veteran's claim, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

38 C.F.R. § 4.71a, Diagnostic Code 5260, addresses limitation of motion with respect to flexion.  A noncompensable evaluation is assigned for flexion limited to 60 degrees.  Flexion limited to 45 degrees warrants a 10 percent evaluation. A 20 percent rating requires flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.

Diagnostic Code 5261 addresses limitation of motion with respect to extension. Extension limited to 5 degrees results in a noncompensable rating.  Extension limited to 10 degrees merits a 10 percent evaluation.  A 20 percent rating is reserved for extension limited to 15 degrees, while a 30 percent rating is reserved for extension limited to 20 degrees.  Extension limited to 30 degrees warrants a 40 percent evaluation.  The maximum 50 percent rating is awarded when there is extension limited to 45 degrees.

Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension. 38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 addresses other impairment of the knee.  Severe impairment due to recurrent subluxation or lateral instability results in the maximum 30 percent evaluation.  Moderate impairment results in a 20 percent evaluation.

Several other Diagnostic Codes under 38 C.F.R. § 4.71a pertain to knee disabilities in addition to those above.  They include: Diagnostic Code 5256 for ankylosis of the knee, Diagnostic Code 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint, Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).

Separate ratings may be assigned based on limitation of flexion and limitation of extension of the same knee joint under Diagnostic Code 5260 and Diagnostic Code 5261, respectively.  VAOPGCPREC 09-04 (September 17, 2004).

Separate ratings may be assigned under Diagnostic Code 5257 for other knee impairment or 5258/5259 for cartilage impairment, and Diagnostic Code 5010, where there is x-ray evidence of arthritis in addition to recurrent subluxation, lateral instability, or symptoms of locking, pain, and effusion related to the removal or dislocation of semilunar knee cartilage, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCREC 9-98 (August 14, 1998).

As explained below, the Board has also considered entitlement to separate ratings for scars on the knees related to surgical procedures.  The rating criteria pertaining to scars were revised on October 23, 2008.  However, such changes only apply for claims filed on or after that date and do not impact the present claim.  The Veteran has not specifically requested consideration under the new criteria.  Thus, the rating criteria discussed herein are the version in effect prior to October 23, 2008.


	a.  Facts - Right and Left Knees

As noted above, the Veteran underwent a VA examination in June 2006.  On physical examination, the examiner noted limitation of motion in the right knee as follows: flexion to 105 on active flexion and extension to zero.  The Veteran had limitation of flexion of the left knee to 110 degrees on active motion and extension to zero degrees.  The Board has considered the Veteran's complaints that the VA examiner was offensive and smelled of alcohol.  The Board has also considered that the examination report did not comment on the presence or absence of flare-ups nor any pain on range of motion findings, or indicate that repetitive testing was done.  As such, the Board has found the examination report to be an inadequate report upon which to base a decision.  As noted in the VCAA section above, the Board has given the Veteran the benefit of the doubt and applied the findings of the August 2008 VA examiner, which are more favorable to the Veteran, to the entire period prior to February 26, 2009.  

The Board has considered the Veteran's "Summary of Injury Concerns" received by VA in January 2008.  In the statement, she reported several right knee injuries throughout her military career including a hyperextension injury, a catastrophic injury in September 2000 while deployed to Kuwait resulting in medial meniscus tear, and arthroscopic surgery in March 2001.  She also reported continued problems with right knee pain and stiffness after the surgery in March 2001 as well as numerous documented hospital visits to include injections to mitigate pain.  She also reported decreased ambulatory abilities, arthritis, increased deterioration and degraded cartilage, and chondromalacia patella problems.  She also reported chronic pain, and being on a physical profile against impact training almost continually since surgery.  She reported that she was physically unable to run and that her surgeon told her knee replacement may be needed in future. 

The Veteran's "Summary of Injury Concerns" also contained reports regarding the left knee.  Specifically, she reported several left knee injuries throughout her military career including several injuries throughout career including severe MCL sprain and rehab in January 1995.  She also reported increased discomfort after degradation after right knee surgery in March 2001.  She reported continued problems with pain and stiffness thereafter and numerous documented hospital visits to include injections to mitigate pain.  She reported that an MRI confirmed medical meniscus tear and that she had arthroscopic surgery to repair the tear in August 2004.  She reported decreased ambulatory abilities, arthritis, increased deterioration and degraded cartilage; chrondromalasia patella problems.  She also reported chronic pain, and that she was on physical profile against impact training almost continually since surgery.  She reported that she was physically unable to run.

The Board has also considered the Veteran's January 2008 notice of disagreement which contained a statement that she was unable to run and that if she does run a few paces, her knees would swell and she would be in pain for several days, even after taking medication to alleviate swelling. 

In August 2008, the Veteran was afforded another VA-contracted examination for her bilateral knee disabilities.  At that time, she reported symptoms of weakness, stiffness, swelling, giving way, lack of endurance and dislocation, in both knees.  In addition, she reported pain in the right knee on a constant basis.  She denies that the pain traveled.  Pain was characterized as aching, oppressing, and sharp.  Pain severity was 10 out of 10 at the highest level in the right knee and 9 out of 10 in the left knee.  She reported that pain came by itself and was partially relieved by taking pain relievers (narcotic and non-narcotic).  She reported that she was able to function on a limited basis with medication.  Treatment included the medications with some relief and no side effects.  She denied any prosthetic implants.  She reported right and left knee functional impairment including limited movement and inability to stand, walk, kneel, or climb stairs for extended periods of time.  

On physical examination, the August 2008 VA-contracted examiner found positive crepitus bilaterally, no ankylosis or fixed position.  The examiner noted right knee  flexion to 110 with extension to 0 and left knee flexion to 120 and extension to 0.  The examiner noted that the limitations were secondary to pain at the stated degrees.  The examiner also noted that after repetitive use, the Veteran was additionally limited by pain, fatigue, weakness, and lack of endurance without evidence of incoordination bilaterally.  The examiner indicated that the major functional impact was pain, but additional limitation in degrees was zero.  The examiner also provided an addendum noting that a statement like "The above additionally limit the joint function by 0 degrees" and explained "This statement is generated when the examiner inputs a zero in the field which asks about the number of degrees of additional limitation after repetitive motion is performed.  The words 'the above' refer to pain, fatigue, weakness, lack of endurance, and incoordination.  Thus, this statement means there is no additional limitation of function after repetitive motion."  The Board notes that the addendum did not specify that it was for examination of the knees but the findings regarding the knees were the only findings that included comments related to repetitive motion and thus, the only findings to which the addendum could have applied.  
 
The Board also observes that the August 2008 VA-contract examiner indicated that the Veteran should undergo a magnetic resonance imaging (MRI) test to rule out internal derangement in the right knee in addition to degenerative joint disease.  The Veteran was never provided with the MRI.  However, as the Board is hereby granting a separate compensable rating for cartilage impairment of the right knee, the Board finds that a remand for an additional MRI is unnecessary.  

In February 2009, the Veteran submitted a statement along with her Form 9.  In that statement, she indicated that post-surgical use of both knees had resulted in further degradation of both menisci and adversely impacted her ability to move pain free on a daily basis.  She could not straighten her right knee or bend the right knee more than 90 degrees without searing pain.  She also reported that she could not bend her left knee more than 90 degrees without experiencing acute pain.  She reported that kneeling was an impossibility and running was out of the question.  She reported that she walked 1-2 miles but not without pain in both knees.  She also reported that when she stopped walking, her knees swelled, got stiff, ached and remained painful for 24-48 hours.  She reported that she took pain relievers to mitigate pain but pain was always there.  

Following her statement, she was afforded a VA examination in February 2009, primarily for her feet.  However, the examiner noted bilateral knee pain, swelling, and instability.  As discussed below, she was offered a VA examination in April 2009 for her knees.  That examination revealed limitation of extension to 20 degrees, which warranted an increased rating to 30 percent.  

The Veteran was afforded a VA-contracted examination for her knees in April 2009.  At that time, the Veteran reported pain in back of her right knee that occurred constantly.  Regarding pain in both knees, she reported that pain was localized, burning, aching and sharp.  She reported right knee pain as 9 out of 10.  She reported left knee pain as 8 out of 10.  Pain in both knees was elicited by physical activity and relieved by rest and Motrin.  She also reported that she could function with pain without medication.  She reported the following symptoms in both knees: weakness, stiffness, giving way, lack of endurance, and fatigability.  She reported that she did not have swelling, heat, redness, locking, or dislocation.  She reported that she could not straighten out her right knee.  She reported that she did not experience any functional impairment of the right or left knee conditions.  

On physical examination, the April 2009 VA examiner noted flexion on the right to 100 degrees with pain beginning at 100 degrees.  The examiner also noted extension on the right to 20 degrees with pain beginning at 20 degrees.  The examiner noted left knee flexion to 140 degrees with pain beginning at 140 degrees, and left knee extension to zero degrees with pain beginning at zero degrees.  The examiner also noted that joint function was additionally limited in both knees by the following after repetitive use:  pain, fatigue, weakness, lack of endurance, incoordination, and pain has the major functional impact.  There was no additional limitation in degree of motion for either knee.  The examiner also noted that the Veteran was unable to perform stability tests for either knee due to pain.  The examiner noted that there was guarding of both knees but that neither knee showed signs of edema, effusion, weakness, tenderness, redness or heat.  There was no subluxation of either knee.  Examination of both knees also revealed no locking pain, genu recurvatum, or crepitus. 

	b.  Right Knee Degenerative Joint Disease - Prior to February 26, 2009

As an initial matter, the Board finds that the Veteran's statement in February 2009 that she could not straighten her right knee was the first evidence of her limitation of extension in the right knee.  Although she did not offer a precise degree at which her extension was limited or indicate that she used a goniometer to measure her limitations of motion, the Board finds her statement to be both competent and credible.  The Veteran is competent to report that she cannot straighten her right knee as this observation comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, as her statement was confirmed by a VA examination just two months later that demonstrated that her extension was limited to 20 degrees, the Board finds her statement to be credible.  As such, the Veteran's disability rating should have been increased as of February 26, 2009, the date of receipt of her statement.  

For the period prior to February 26, 2009, the Veteran was rated under Diagnostic Code 5010 for her right knee arthritis with limitation of flexion.  As noted above, disabilities under DC 5010 are to be rated under DC 5003.  DC 5003 directs that ratings under that code will not be combined with ratings for limitation of motion.  As noted above, the Board finds that the right knee disability warranted a 30 percent disability rating for limitation of extension as of February 26, 2009.  

Higher ratings for limitation of flexion or extension are not warranted for the period prior to February 26, 2009.  Her limitation of flexion was not severe enough to warrant a 20 percent disability rating under Diagnostic Code 5260 as she did not have flexion limited to 30 degrees.  Indeed, her own statement in February 2009 indicated that she had flexion to 90 degrees.  Additionally, limitation of extension was not noted prior to February 26, 2009 either through the Veteran's statements or the clinical findings. 

For the period prior to February 26, 2009, a rating in excess of 10 percent is not warranted as the evidence of record does not indicate that the Veteran had right knee flexion limited to 30 degrees or extension limited to 15 degrees.  The Board has also considered whether the Veteran is entitled to an increased rating for right knee ankylosis, impairment of the tibia or fibula, and genu recurvatum.  However, because the evidence of record fails to demonstrate such symptomatology in the right knee, the Veteran is not entitled to an increased rating under Diagnostic Codes 5256, 5262, or 5263, respectively.  

The Board finds, however, that the Veteran is entitled to a separate 10 percent rating for cartilage impairment of the right knee for both periods on appeal.  Specifically, she has exhibited symptoms of crepitus, giving way, and instability throughout the entire period on appeal.  The earliest symptom was noted at the August 2008 VA examination in which the examiner noted crepitus bilaterally.  Additionally, the Veteran complained of weakness, stiffness, swelling, giving way and dislocation at the August 2008 VA examination although the same was not noted on objective examination.  Further, the evidence demonstrates that the Veteran has had surgery on both menisci.  As such, she is entitled to separate 10 percent ratings for symptomatic semilunar cartilage removal under DC 5259.  As noted above, the Board has given the Veteran the benefit of the doubt in finding that her condition was of the same severity in August 2008 as it was in June 2006.  Thus, the Board is assigning a separate rating for cartilage impairment for the entire period on appeal. 

The Board has considered whether a separate 10 percent rating may be assigned under DC 5257 for instability.  However, the Board notes that the separate 10 percent rating for symptomatic removal of semilunar cartilage incorporates the Veteran's reported symptoms of instability and giving way.  Therefore, under the circumstances of this case, assigning another separate 10 percent rating under DC 5257 would constitute pyramiding under 38 C.F.R. § 4.14.  

The Board does not find that higher ratings are warranted for moderate or severe instability.  As noted above, despite the Veteran's subjective complaints, only crepitus was noted on physical examination during the period prior to February 26, 2009.  Instability, giving way, and dislocation were not noted on physical examination.  

	c.  Right Knee Degenerative Joint Disease - period from February 26, 2009

As noted above, the Board finds that the Veteran's disability rating should have been increased with regard to limitation of extension of the right knee, effective February 26, 2009 rather than April 23, 2009.  

Having found the Veteran is entitled to a rating of 30 percent effective February 26, 2009, the Board has considered whether the disability warrants a rating in excess of 30 percent for the period from February 26, 2009 to the present.  For the following reasons, the Board finds that a rating in excess of 30 percent is not warranted for the period from February 26, 2009 to the present.  

At the time of the April 2009 VA examination, the Veteran had actual limitation of motion to a degree that warranted a 30 percent disability rating for limitation of extension.  As such, the RO changed her rating code to reflect the limitation of motion.  She was no longer entitled to a 10 percent disability rating for degenerative joint disease under Diagnostic Codes 5010/5003 because as noted above, ratings for arthritis will not be combined with ratings for limitation of motion.  See Diagnostic Code 5003, Note (1).  As discussed above, the Board finds that the increase in disability rating should be effective February 26, 2009 as this was the date of the first evidence of an increase in the disability.  See 38 C.F.R. § 3.400(o). 

The Board finds that the Veteran is not entitled to a rating in excess of 30 percent for limitation of extension during the period from February 26, 2009 as her extension has not been limited to 30 degrees.  Similarly, she is not entitled to a separate compensable rating for limitation of flexion as her limitation of flexion has not been shown to be limited to 45 degrees, the degree at which a 10 percent rating is warranted for limitation of flexion. 

The Board has also considered whether the Veteran is entitled to an increased rating for right knee ankylosis, impairment of the tibia or fibula, and genu recurvatum.  However, because the evidence of record fails to demonstrate such symptomatology in the right knee, the Veteran is not entitled to an increased rating under Diagnostic Codes 5256, 5262, or 5263, respectively.  

As noted above, the Board is assigning  a separate compensable rating for right knee cartilage impairment under DC 5259 for both periods on appeal.  As previously noted, the August 2008 VA examiner noted crepitus in the right knee.  Further, the February 2009 examiner noted swelling and instability in the right knee.  In April 2009, the Veteran reported symptoms of weakness, stiffness, giving way, lack of endurance, and fatigability although she denied swelling, heat, redness, locking, or dislocation.  On physical examination, the April 2009 examiner noted that the Veteran had guarding of movement in the right knee and weakness following repetitive testing.  For these reasons, the Board finds that the 10 percent rating for cartilage impairment should be continued for the period following February 26, 2009. 

The Board has considered whether a separate 10 percent rating may be assigned under DC 5257 for instability.  However, the Board notes that the separate 10 percent rating for symptomatic removal of semilunar cartilage incorporates the Veteran's reported symptoms of instability and giving way.  Therefore, under the circumstances of this case, assigning another separate 10 percent rating under DC 5257 would constitute pyramiding under 38 C.F.R. § 4.14.

The Board does not find that higher ratings are warranted for moderate or severe instability.  The February 2009 VA examiner noted the Veteran's instability was present but did not indicate that the stability was moderate or severe.  Further, despite the Veteran's subjective complaints, the April 2009 VA examiner did not note that the Veteran's instability was moderate or severe.  In fact, the April 2009 examiner noted that the right knee showed no signs of edema, effusion, weakness (prior to repetitive testing), tenderness, redness, heat, subluxation, locking pain, or crepitus.  As only guarding has been shown and there are no signs of edema, effusion, tenderness, redness, heat, or subluxation, locking pain, or crepitus, the Board finds that a higher rating for moderate instability is not warranted. 

	d.  Left Knee Degenerative Joint Disease 

The Veteran's left knee has been as 10 percent disabling for the entire period on appeal under Diagnostic Codes 5010-5260.  For the reasons below, the Board finds that a higher rating is not warranted. 

Specifically, higher ratings are not warranted for limitation of motion as flexion has not been shown to be limited to 45 degrees and extension has not been limited to 10 degrees.  Indeed, the Veteran's own statement in February 2009 indicated that she had flexion to 90 degrees in the left knee.  Further, VA examination reports have not shown flexion limited to 45 degrees or extension limited to 10 degrees.  The August 2008 VA examination noted flexion to 120 degrees before pain and the April 2009 VA examination indicated flexion to 140 degrees before pain.  

The Board has also considered whether the Veteran is entitled to an increased rating for left knee ankylosis, impairment of the tibia or fibula, and genu recurvatum.  However, because the evidence of record fails to demonstrate such symptomatology in the left knee, the Veteran is not entitled to an increased rating under Diagnostic Codes 5256, 5262, or 5263, respectively.  
 
The Board finds, however, that the Veteran is entitled to a separate 10 percent rating for cartilage impairment of the left knee for the entire period on appeal.  Specifically, she has exhibited symptoms of crepitus, giving way, and instability.  The earliest symptom was noted at the August 2008 VA examination in which the examiner noted crepitus bilaterally.  As noted above, the Board has given the Veteran the benefit of the doubt in finding that her condition was of the same severity in August 2008 as it was in June 2006.  Further, the evidence demonstrates that the Veteran has had surgery on both menisci.  VA-contracted examiners have noted crepitus and instability.  See August 2008 and February 2009 VA-contracted examination reports.  Further, although the April 2009 examiner noted no creptius, the examiner did note guarding of the left knee.  Additionally, in April 2009, the Veteran reported that she had symptoms of weakness, stiffness, giving way, lack of endurance, and fatigability.  Based on the foregoing, she is entitled to separate 10 percent ratings for symptomatic semilunar cartilage removal under DC 5259.  Thus, the Board is assigning a separate rating for cartilage impairment for the entire period on appeal. 

The Board has considered whether a separate 10 percent rating may be assigned under DC 5257 for instability.  However, the Board notes that the separate 10 percent rating for symptomatic removal of semilunar cartilage incorporates the Veteran's reported symptoms of instability and giving way.  Therefore, under the circumstances of this case, assigning another separate 10 percent rating under DC 5257 would constitute pyramiding under 38 C.F.R. § 4.14.

The Board finds that a higher rating is not warranted for moderate or severe instability for the left knee for the entire period on appeal.  As noted above, despite the Veteran's subjective complaints, the August 2008 VA examiner only noted crepitus and not instability, giving way, or dislocation.  Further, the February 2009 VA examiner noted the Veteran's instability was present but did not indicate that the stability was moderate or severe.  Similarly, the April 2009 VA examiner noted guarding was present but found that there were no signs of edema, effusion, weakness (prior to repetitive testing), tenderness, redness, heat, subluxation, locking pain, or crepitus.  As only guarding has been shown and there are no signs of edema, effusion, tenderness, redness, heat, or subluxation, locking pain, or crepitus, the Board finds that a higher rating for moderate instability is not warranted. 

	e.  Other Considerations - Both Knees

In reaching the conclusions above, the application of higher disability evaluations based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995), Burton v. Shinseki, 25 Vet.App. 1 (2011).  The Board has considered the Veteran's reports that she has experienced symptoms of weakness, stiffness, swelling, giving way, lack of endurance and dislocation in both knees.  See August 2008 VA examination report.  In addition , she reported pain in the right knee on a constant basis but that she was able to function on a limited basis with pain-relieving medication.  Id.  She denied any prosthetic implants.  She reported that right knee functional impairment included limited movement and inability to stand, walk, knee, or climb stairs for extended periods of time.  She reported that left knee functional impairment included difficulty with prolonged standing, walking, sitting, kneeling, or climbing stairs.  Id.  The Board notes that the August 2008 VA-contracted examiner noted that repetitive testing was accomplished and that after repetitive use, the Veteran was additionally limited by pain, fatigue, weakness, and lack of endurance without evidence of incoordination bilaterally.  Her major functional impact was pain.  Additional limitation in degrees was zero.  

The Board has also considered the Veteran's lay statement contained in her supplement to the Form 9, received in February 2009, that her post-surgical use of both knees has resulted in further degradation of both menisci and adversely impacted her ability to move pain free on a daily basis.  She reported that she could not straighten her right knee or bend the right knee more than 90 degrees without searing pain.  She reported that kneeling was an impossibility, running was out of the question, and she could walk 1-2 miles but not without pain in both knees.  She also reported that when she stopped walking, her knees swell, got stiff, ached and remained painful for 24-48 hours.  She reported that she took pain relievers to mitigate pain but the pain was always there.  

The Board has also considered the Veteran's statements to the April 2009 VA-contracted examiner that she experienced symptoms of weakness, stiffness, giving way, lack of endurance, and fatigability.  She also reported that she could not straighten out her right knee.  However, she also reported that she did not experience any functional impairment from the right or left knee condition.  The April 2009 VA-contracted examination report indicated that bilateral joint function was additionally limited by the following after repetitive use:  pain, fatigue, weakness, lack of endurance, incoordination, and pain has the major functional impact.  There was no additional limitation in degree.  The Board acknowledges that the April 2009 examiner noted that the Veteran was unable to perform stability tests for either knee due to pain.

The Board has also considered additional written statements in support of her claim which have related the same symptoms noted above.  

The Board recognizes that the Court of Appeals for Veteran's Claims (Court) has determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court recently clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Id.  Specifically, the Court discounted the notion that the highest disability ratings are warranted under DCs 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  Regarding both knees, the Board has already determined that the June 2006 VA examination was inadequate and has afforded the Veteran the benefit of the doubt that her disability was of the same severity in June 2006 as it was in August 2008.  Further, the August 2008 and April 2009 examiners have noted the degree at which pain has been noted and the Veteran's disability ratings reflect the ratings associated with those particular degrees.  Thus, higher ratings on the basis of the DeLuca factors are not warranted. 

For all periods on appeal, the Board has also considered the Veteran's statements regarding pain and her belief that she is entitled to higher disability ratings.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Board finds that the Veteran is competent to report her right and left knee symptoms as these observations come to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board acknowledges the Veteran's belief that her symptoms are of such severity as to warrant a higher rating; however, disability ratings are made by the application of a schedule of ratings which is based on the average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran's assessment of the severity of her disabilities.

Regarding the knee scars, the Board has considered whether the Veteran is entitled to separate compensable ratings for the scars on her knees but for the following reasons, finds that separate ratings for scars are not warranted.  During the pendency of the Veteran's appeal, the regulations pertaining to the evaluation of skin disabilities was amended.  See 73 Fed. Reg. 54708 (effective Sept. 23, 2008).  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008. 73 Fed. Reg. 54,710 (Sept. 23, 2008).  There is no evidence of record indicating that the Veteran has expressed a desire to have her claim considered under the new criteria.  Therefore, the Board will consider the Veteran's claim under the criteria in place at the time the Veteran filed her claim.

Ten percent disability ratings for scars, other than on the head, face, or neck are warranted under circumstances as follows.  For scars that are deep or that cause limited motion, a 10 percent disability rating is warranted for a scar or scars with an area or areas exceeding 6 square inches (39 square centimeters) (Diagnostic Code 7801).  For scars that are superficial and that do not cause limited motion, a 10 percent disability rating is warranted for a scar or scars with an area or areas exceeding 144 square inches (929 square cm). (Diagnostic Code 7802).  A 10 percent evaluation is authorized for superficial, unstable scars.  (Diagnostic Code 7803).  A note following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 percent evaluation is authorized for superficial scars that are painful on examination.  ( Diagnostic Code 7804).  Scars may also be rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7805.

In this case, the April 2009 VA-contracted examiner noted scars on both knees that were 1.0cm by .5 cm, with hyperpigmentation less than 6 square inches.  None of the scars had tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopgimentation, abnormal texture or limitation of motion.  As the scars do not meet the criteria for compensable ratings with regard to their size or painfulness, instability, or limitation of motion, separate compensable ratings are not warranted for the scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805.  Note, a separate compensable rating is not warranted under Diagnostic Code 7800 as that rating code pertains to scars of the head, neck or face. 

	f.  Extraschedular

Finally, the bilateral knee disabilities do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for her bilateral knee disabilities could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned ratings adequately describes the severity of the Veteran's symptoms for the disabilities during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's bilateral knee disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

	g.   Individual Unemployability

Lastly, although the Veteran has submitted evidence of medical disabilities, and made a claim for the highest ratings possible, she has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, her February 2009 statement included a work telephone number, indicating that she does in fact work.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  





III.  Service Connection 

In the present case, the Veteran seeks service connection for a left ankle disorder as well as bilateral hearing loss.  For the following reasons, the Board finds service connection is warranted for the left ankle disorder but not for bilateral hearing loss. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2012).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2012).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2012).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).




	a.  Left Ankle 

In this case, service treatment records indicate that the Veteran sustained a left ankle sprain in April 1988.  Therefore, Shedden element (2) has been met. 

Further, the Veteran underwent a VA-contracted examination of the left ankle in April 2009.  The VA examiner diagnosed a left ankle sprain although an X-ray showed findings within normal limits.  The Veteran had pain with all ranges of motion.  The examiner also opined that the current left ankle sprain was at least as likely as not related to left ankle sprain during service.  The rationale was that the Veteran had chronic pain due to chronic weakness and strain.  Thus, Shedden elements  (1) and (3) have been met. 

The Board acknowledges all of the X-ray evidence of record has been within normal limits.  However, given that the April 2009 X-ray was within normal limits and the examiner still determined that the Veteran had a current left ankle sprain, the Board finds that the remaining normal X-rays do not weigh against the claim.   Further, the April 2009 examiner provided rationale for reaching the opinion that the current left ankle sprain was related to the left ankle sprain in service.  There are no other medical opinions of record contrary to the April 2009 opinion.  

In light of the above discussion, the Board finds no adequate basis to reject the competent medical evidence that is favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Service connection for a left ankle disability is warranted.

	b.  Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the present case, the Veteran underwent a VA-contracted audiological examination in April 2009.  The examiner conducted both air conduction testing and bone conduction testing.  The examiner opined that the air conduction test was a better test.  On the authorized audiological evaluation in April 2009, pure tone thresholds, in decibels for the air conduction test, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
20
LEFT
15
20
20
15
15

Speech audiometry revealed speech recognition ability of 100 percent in both ears. 

Based on the foregoing, the objective evidence of record does not demonstrate a current diagnosis of right or left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2012).  Pure tone thresholds were not 40 decibels or greater in one of the frequencies, or 26 decibels or greater for at least three of the frequencies.  Speech recognition scores were not shown to be less than 94 percent.

The Board has considered the Veteran's statements that she currently experiences hearing loss in both ears.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Board observes that decreased hearing is subjective and the types of conditions to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

However, the Board finds her statements concerning the existence of present bilateral hearing loss to be without probative value.  She is competent to relate having symptoms of hearing loss.  However, those statements are not sufficient to establish the presence of a hearing loss disability for VA purposes.  Such is determined by the defined audiometric test results.  In light of the April 2009 audiometric test results, the objective medical evidence is simply against the finding that the Veteran's hearing loss rises to the level that allows for recognition as a disability under the governing law and regulation.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board acknowledges the Veteran's representative's assertion that there are outstanding audiological records from service.  However, a remand to obtain these records would not assist the Veteran in establishing a current disability.  The evidence of record indicates that the Veteran does not have a current hearing loss disability for which service connection may be granted.   

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the claim was filed in April 2006; a clinical diagnosis of bilateral hearing loss was not of record at that time nor at any time subsequently since the claim has been pending. Indeed, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2012).  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Based on the foregoing, the Board finds that the criteria for entitlement to service connection for the claimed bilateral hearing loss disorder has not been established, either through medical evidence or through the Veteran's lay statements.  The claim for entitlement to service connection for bilateral hearing loss must therefore be denied.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	
ORDER

An initial disability rating in excess of 10 percent for degenerative joint disease of the right knee with limitation of flexion, for the period prior to February 26, 2009 is denied. 

A disability rating of 30 percent, but no higher, for limitation of extension of the right knee, for the period from February 26, 2009 to April 23, 2009, is granted, subject to the regulations governing an award of monetary compensation.

A rating in excess of 30 percent for limitation of extension of the right knee, for the period from April 23, 2009, is denied. 

A separate 10 percent rating for symptomatic cartilage removal of the right knee is granted, subject to the regulations governing an award of monetary compensation.

An initial disability rating in excess of 10 percent for degenerative joint disease of the left knee with limitation of flexion, is denied. 

A separate 10 percent rating for symptomatic cartilage removal of the left knee is granted, subject to the regulations governing an award of monetary compensation. 

Service connection for a left ankle disorder is granted, subject to the regulations governing an award of monetary compensation.

Service connection for a bilateral hearing loss disorder is denied.


REMAND

Regarding the Veteran's claim for an initial rating in excess of 10 percent for a bilateral foot disability as well as an initial compensable rating for residuals of a myomectomy, unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2012).

	a.  Bilateral Foot Disability

As noted in the introduction section above, the January 2010 supplemental statement of the case did not address the issue of an increased rating for the bilateral foot disability.  A review of the Veteran's Form 9 reveals that she perfected her appeal for the increased initial rating of the bilateral foot disability.  Although she did not specifically identify the bilateral foot disability on the front page of the form, she specifically noted her intention to appeal the bilateral foot disability rating in the attached supplemental description of her appeal.  Therefore, the Board finds that she perfected her appeal of the initial rating regarding the bilateral foot disability.  

Specifically, additional evidence has been added to the record since the statement of the case (SOC) and the evidence was received by the RO prior to the transfer of the case to the Board.  A review of the Veteran's claims folders found that additional Naval Hospital treatment records (from 2006 to November 2008) as well as a VA-contracted examination reports dated in February 2009 and April 2009 were associated with the record since the issuance of the December 2008 SOC which confirmed and continued the bilateral foot disability rating.  As the records received following the December 2008 SOC are related to the Veteran's bilateral foot disability and are not duplicative of previously considered evidence, due process requires that this evidence be returned to the AOJ for their review and disposition.  38 C.F.R. § 19.37 (a) (2012).  

Under 38 C.F.R. § 19.37 (a), evidence received by the agency of original jurisdiction (AOJ) prior to transfer of records to the Board after an appeal has been initiated (including after certification) will be referred to the appropriate rating or authorization activity for review and disposition unless it duplicates evidence previously of record that was discussed in a Statement of the Case, or is not relevant to the issue on appeal.  In this case, the additional evidence was not previously considered and the February 2009 VA examination report, in particular, is relevant to the issue on appeal.  

Therefore, the issue regarding the bilateral feet should be readjudicated, to include consideration of all evidence added to the record since the RO's last readjudication of these issues.  If any benefit sought is not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for further review.

	b.  Residuals of Myomectomy

The Veteran contends that an initial compensable rating is warranted for her uterine disorder.  Her condition is currently rated by analogy under Diagnostic Code 7699-7613 pertaining to a disease, injury, or adhesion of the uterus.  When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic disease and injuries be assigned by analogy to conditions of functional origin.  See 38 C.F.R. § 4.20.  

Under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (Diagnostic Codes 7610 through 7615), symptoms that do not require continuous treatment are assigned a noncompensable rating, symptoms that require continuous treatment are assigned a 10 percent rating, and symptoms that are not controlled by continuous treatment are assigned a 30 percent rating.  38 C.F.R. § 4.116.

In this case, the Veteran has complained of recurring fibroid tumors which may be treated by surgery for removal of the fibroids or medication to shrink them.  Post-service, Naval hospital treatment records indicate that the Veteran was diagnosed with multiple fibroid tumors in September 2007.  The Naval Hospital physician indicated that they could be surgically removed but would most likely recur given the Veteran's age.  The physician also noted that it may be possible to shrink the fibroids with medication.

Additionally, the Veteran underwent a VA examination for residuals of her myomectomy in April 2009.  Notably, the examination was part of a general examination and was not conducted by a gynecologist.  Further, the Naval hospital treatment records were not of record at the time of the April 2009 VA examination.  As the Board find that a gynecological examination would provide a more appropriate assessment of the Veteran's disability and the VA examiner did not have access to all of the relevant records, the Board finds that a new VA gynecological examination is required.  

On remand, the VA examiner should review the Naval Hospital records, as well as any records received as a result of this remand, and identify the Veteran's current symptoms, including whether she currently has fibroid tumors.  The examiner should indicate whether continuous treatment is required to control her symptoms, or if her symptoms are not controlled by continuous treatment.  The examiner should also discuss any scar associated with the Veteran's service-connected myomectomy residuals. 

Lastly, the RO/AMC should ask the Veteran to identify all VA and private health care providers who have treated her for symptoms related to her myomectomy residuals after November 2008 (i.e., after the most recent Naval Hospital reports of record), in order to determine if relevant records exist that are not currently associated with the claims files.  After securing any necessary releases, the RO should attempt to obtain these records.

Accordingly the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated her for symptoms related to her myomectomy residuals after November 2008 (i.e., after the most recent Naval Hospital reports of record), in order to determine if relevant records exist that are not currently associated with the claims files.  After securing any necessary releases, the RO should attempt to obtain these records.

2.  Upon receipt of the foregoing, afford the Veteran a VA gynecological examination to ascertain the current severity of the disability. The Veteran's claims file must be furnished to the examiner for review in connection with the examination.  Examination findings should be reported to allow for application of VA rating criteria for residuals status post myomectomy, including any impairments of the urinary and/or gynecological systems.  Specifically, the examiner should note whether the Veteran's symptoms require continuous treatment, or are not controlled by continuous treatment.  If the only relevant treatment is surgical removal of fibroids, such should be stated and explained.  

The examiner should also discuss any observations of a scar from the Veteran's myomectomy.  The examiner should note whether any associated scar is deep or superficial, its size, whether it causes limited motion, is unstable, is painful on examination, or causes limitation of function.

A discussion of the complete rationale for all opinions expressed should be included in a written report. A complete rationale for any opinion expressed should be provided. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Readjudicate the issues on appeal, including the issue of entitlement to an initial rating in excess of 10 percent for a bilateral foot disability.  If any of the benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran and her representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


